Fourth Court of Appeals
                                San Antonio, Texas
                                       June 28, 2019

                                    No. 04-19-00416-CV

        VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.C.C.,
                                Appellants

                                             v.

                         Ho Kon PARKER and Richard T. Parker,
                                    Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-19561
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
       The District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended
to August 5, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court